RUSSELL INVESTMENT GROUP U.S. Code of Ethics October 2006 Memorandum To: All Russell Associates From: Craig Ueland Date: October 2, 2006 Subject: Russell Ethical Standards In recent years many financial services organizations have learned how painful it can be to tolerate unethical behavior.The direct financial cost of their mistakes runs well into the billions of dollars, and this does not take into account the long-term damage to client relationships or individual and corporate reputations.Once a brand is tarnished - or trust is lost - it is very difficult, time consuming and expensive to repair the damage. We are fortunate at Russell.We have a clear purpose for our organization: improving financial security for people.We also have a clear set of values: · We behave with non-negotiable integrity · We have a genuine focus on our people, including family, community, and personal goals · We strive to exceed client expectations At a time of heightened regulatory scrutiny of all firms in fiduciary roles in our industry, Russell’s written Code of Ethics takes on even more importance for associates, clients, and regulators. We have made a number of changes to the Code again this year, so please read this year’s Code thoroughly even if you have read it before.Among other changes, all Associates have now been designated as Access Persons and are subject to personal trade pre-clearance and reporting requirements.I am pleased to announce that we have implemented a new online system that should simplify obtaining approval for your personal securities trades.We will provide a number of training sessions which outline this new tool and our trade pre-clearance requirements, and I urge you to attend one of these sessions. Your own personal reputation – and your continued employment at Russell – depends on your following the standards written in this document. As a number of recent cases have highlighted, the entire company’s success depends on all of us doing the right thing at all times. Please do your part.Thank you! Terms in bold may be found in Tab 14 – Glossary. ASSOCIATE CHECKLIST Following is a checklist of Associate responsibilities relating to compliance with Russell’s U.S. Code of Ethics.This list is intended to assist you in remembering key portions of the Code and not as a replacement for your reading and understanding the Code.For questions concerning each of the items listed below, you should first consult the Tab, as noted, within this Code relating to the topic and if there are still questions, call the Corporate Compliance Department at 253-439-4860. Certifications — Associates are required to annually acknowledge that they have read the Code, understand its provisions, and agree to abide by its requirements. — Associates are required to annually attest to information provided to the Corporate Compliance Department concerning Personal Security Accounts, Private Securities Transactions and other reporting information required by the Code. Reporting Concerning the Code (Tab 6 -Personal Securities Accounts (“PSAs”) and Transaction Reporting) — All Associatesmust report, whether or not they maintain personal securities accounts. — Associates are required to report all violations of the Code of Ethics to the Corporate Compliance Department as soon as practicable after discovering the violation. — Associates must attest annually to holding all securities in which they have a beneficial ownership interest, whether those securities are held in a PSA, or are held directly by the Associate. — All US Associates are considered to be Access Persons within this Code (see Tab 14 - Glossary) and are required to obtain pre-trade authorization for all non-exempt security transactions. — Associates are required to report and pre-clear trades in accounts holding or trading in Affiliated Mutual Funds. — If an Associate maintains a Discretionary Account, the Associate must keep on file with the Corporate Compliance Department a copy of his/her current Discretionary Advisory Agreement, and will be required to attest to the continuation of the agreement on an annual basis.The discretionary money manager may also be contacted periodically to certify that the Associate did not participate in the securities decisions of the account. — If an Access Person participates in any decision regarding purchases or sales in his/her reported Discretionary Account, such transactions must be submitted for pre-clearance. Outside Business Affiliations (Tab 7 - Outside Business Affiliations, Employment, and Compensation) — Associates are required to notify Russell, in advance, of any outside employment, business affiliation (including charitable organizations) or acceptance of compensation from any other person based on any business activity outside the scope of the employment relationship with Russell. Gifts and Entertainment (Tab 8 - Gifts and Entertainment) — Associates must report any gift received in a business contextthrough the SES Protegent system. — Associates must submit all requests to give gifts through the SES Protegent system, and should not provide the gift until permission has been obtained. Likewise, all gifts received must be reported through the system, as well. Terms in bold may be found in Tab 14 – Glossary. TABLE OF CONTENTS TAB 1 – INTRODUCTION 1 TAB 2 – USING THIS CODE OF ETHICS 2 I.ACKNOWLEDGMENT 2 II.RESTRICTION ON USE 2 III. VIOLATIONS 2 IV. ETHICS HOTLINE 3 TAB 3 – CONFIDENTIAL INFORMATION AND PRIVACY 4 I.OVERVIEW 4 II.CONFIDENTIAL INFORMATION 4 III.NONDISCLOSURE AGREEMENTS 5 IV.PRIVACY REGULATIONS 5 TAB 4 – PUBLIC STATEMENTS BY RUSSELL ASSOCIATES 7 I.OVERVIEW 7 II.PUBLIC STATEMENTS – CONFIDENTIAL INFORMATION 7 III.PUBLIC STATEMENTS – RUMORS ABOUT RUSSELL 7 IV.PUBLIC STATEMENTS – CLIENT RELATIONSHIPS 8 V. PUBLIC STATEMENTS – MONEY MANAGERS 8 VI.PUBLIC STATEMENTS – BUSINESS UNIT OPERATIONS 8 TAB 5 – INSIDER TRADING AND FRONT RUNNING 9 I.OVERVIEW 9 II. RESTRICTIONS 9 III.RUSSELL INDEX RESTRICTIONS 10 IV. WATCH LIST 10 V.CONFIDENTIAL INFORMATION RELATING TO AN ENGAGEMENT OR PROPOSED TRANSACTION 12 i Terms in bold may be found in Tab 14 – Glossary. TAB 6 – PERSONAL SECURITIES ACCOUNTS AND TRANSACTION REPORTING 13 I. EXISTING PERSONAL SECURITIES ACCOUNTS 13 II.NEW ASSOCIATES’ PERSONAL SECURITIES ACCOUNTS 13 III.ESTABLISHING A NEW PERSONAL SECURITIES ACCOUNT 13 IV.SECURITY TRANSACTION REQUIREMENTS AND RESTRICTIONS 14 V.TRADING OF AFFILIATED MUTUAL FUNDS 16 VI. DISCRETIONARY ACCOUNTS 16 TAB 7 – OUTSIDE BUSINESS AFFILIATIONS, EMPLOYMENT, AND COMPENSATION 18 I. GENERAL POLICY 18 II.SERVICE AS A DIRECTOR OF A PUBLIC COMPANY 18 III.SERVICE WITH COMMUNITY ORGANIZATIONS 19 IV.HONORARIA 19 TAB 8 – GIFTS AND ENTERTAINMENT 21 I. GENERAL POLICY 21 II.GIFTS 21 III.ENTERTAINMENT 23 IV. TRAVEL PAID BY OTHERS 24 TAB 9 – ANTI-BRIBERY POLICY (FOREIGN CORRUPT PRACTICES ACT GUIDELINES) 25 TAB 10 – CORPORATE ANTI-MONEY LAUNDERING STATEMENT 26 TAB 11 – MANAGING POTENTIAL CONFLICTS OF INTEREST 27 I. OVERVIEW 27 II.MANAGING PERSONAL CONFLICTS 27 III.MANAGING COMPANY CONFLICTS 28 IV.GENERAL PROCEDURES FOR MANAGING POTENTIAL CONFLICTS OF INTEREST 29 ii Terms in bold may be found in Tab 14 – Glossary. V.SPECIFIC POLICIES FOR MANAGING POTENTIAL CONFLICTS OF INTEREST 30 VI.ADDITIONAL INFORMATION 30 TAB 12 – USE OF COMPUTER RESOURCES AND INFORMATION ASSETS 31 I.OVERALL CORPORATE POLICY 31 II.SPECIFIC GUIDELINES AND STANDARDS 31 TAB 13 – SANCTIONS 32 TAB 14 – GLOSSARY 33 TAB 15 – APPENDIX A – PANTHEON VENTURES, INC. ADDENDUM TO RUSSELL U.S. CODE OF ETHICS iii Terms in bold may be found in Tab 14 – Glossary. TAB 1 - INTRODUCTION The Code of Ethics (the “Code”) is designed to reinforce the reputation of the Russell Investment Group (“Russell” or “the Company”)* for integrity by avoiding even the appearance of impropriety in the conduct of our business.Russell’s reputation is both highly valued and valuable, and the maintenance of this reputation is critical to Russell’s continued success.All Russell Associates must protect Russell's reputation by conducting business according to the highest ethical standards. These policies and guidelines have been approved by Russell’s Board of Directors and are applicable to all U.S. officers and Associates of Russell, not only as they conduct the business of the Company, but also as they conduct the business of the Company’s affiliates and subsidiaries as well.We have developed this Code to promote the highest standards of behavior and ensure compliance with applicable regulation and best practices in the United States.Employees in Russell’s Global Offices are subject to written standards broadly consistent with this Code, as modified to meet local requirements.These standards are available from the Compliance professionals in each office.For the convenience of Associates, this U.S. Code of Ethics can be accessed on the Russell Intranet site (InSite) under “At Your Service.” Each Associate must adhere to the requirements of the Code – doing so is a fundamental part of each Associate’s job.All Associates are expected not only to act with the highest standards of personal and professional honesty and integrity and to comply with all applicable government laws, rules and regulations in all matters related to the affairs of Russell and its subsidiaries and affiliates, but also to promote lawful, honest and ethical conduct in all aspects of the Company’s business.Each Associate must read and understand the Code and must acknowledge doing so at the time of hiring and at least annually thereafter. In addition, many Associates will be subject to policies, procedures or other codes of conduct specific to the business units in which they work.It is the responsibility of each
